TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00621-CV


                                      In re Robert Moon


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


              Relator Robert Moon has filed an unopposed motion to dismiss this mandamus

proceeding, informing the Court that the parties in the underlying proceeding have reached a

settlement that disposes of all claims and issues, rendering relator’s petition for writ of

mandamus moot.        Accordingly, we grant the motion and dismiss the petition for writ of

mandamus.



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Filed: June 6, 2019